
	
		II
		112th CONGRESS
		1st Session
		S. 1473
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend Public Law 99–548 to provide for the
		  implementation of the multispecies habitat conservation plan for the Virgin
		  River, Nevada, and to extend the authority to purchase certain parcels of
		  public land.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mesquite Land Conveyances Act of
			 2011.
		2.Implementation
			 of the Virgin River Multispecies Habitat Conservation PlanSection 3(d)(3)(B) of Public Law 99–548 (100
			 Stat. 3061, 116 Stat. 2018) is amended by inserting and
			 implementation after development.
		3.Extension of
			 purchase authority and withdrawalsSection 3 of Public Law 99–548 (100 Stat.
			 3061, 113 Stat. 1501A–166) is amended—
			(1)in subsection (e)—
				(A)in paragraph (1)(A), by striking For
			 a period of 12 years after the date of the enactment of this Act and
			 inserting Until November 29, 2021;
				(B)in paragraph (3), by striking Not
			 later than 10 years after the date of the enactment of this subsection
			 and inserting Not later than November 29, 2021; and
				(C)in paragraph (5), by striking the
			 date that is 12 years after the date of the enactment of this
			 subsection and inserting November 29, 2021; and
				(2)in subsection (f)(3), by striking
			 the date that is 12 years after the date of the enactment of this
			 subsection and inserting November 29, 2021.
			
